NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DARON CARSWELL,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D17-5130
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.



PER CURIAM.

              Affirmed. See Ellis v. State, 135 So. 3d 478 (Fla. 2d DCA 2014); State v.

Dehart, 913 So. 2d 616 (Fla. 2d DCA 2005); Campbell v. State, 29 So. 3d 1147 (Fla. 1st

DCA 2010).



BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.